            Case 1:17-cv-02047-JEB Document 17 Filed 07/26/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

         Plaintiff,

         v.

 UNITED STATES DEPARTMENT OF HOMELAND
 SECURITY,                                                         Civ. Action No. 17-2047

         Defendant.



                               JOINT PROPOSED SCHEDULE
       Plaintiff Electronic Privacy Information Center (“EPIC”) and Defendant U.S. Department

of Homeland Security (“DHS”) hereby submit the following Joint Status Report pursuant to the

July 5, 2019, Minute Order.

       1.       The DHS Cybersecurity and Infrastructure Security Agency (“CISA”), formerly

DHS National Protection and Programs Directorate (“NPPD”), has processed and released to

EPIC some responsive records in this case.

       2.       As part of its processing, CISA referred certain documents to other DHS

components as well as other federal agencies for review and direct responses.

       3.       As explained in prior joint reports, the parties have been working to try to narrow

the issues in dispute.

       4.       As explained in the joint report filed on June 5, 2019 (ECF No. 15), shortly before

that joint report was filed, CISA learned that a search of the current CISA Director’s records was

not conducted and that two other agency employees may have records responsive to the search.



                                                 1
            Case 1:17-cv-02047-JEB Document 17 Filed 07/26/19 Page 2 of 3



Consequently, CISA initiated a search for responsive records within the records of the three

employees identified.

       5.      At the time of the last joint report (ECF No. 16), CISA had completed the search

for the files of the three employees, but it was unable to quantify the results or propose a

schedule for producing potentially responsive records because it had not yet completed the

technical, labor intensive steps required to convert and save the search files to the CISA’s FOIA

Office computer.

       6.      CISA has located approximately 46,330 potentially responsive documents in the

supplemental search. Due to the size of the search results and a malfunction in the document-

processing software, CISA has not yet been able to determine how many of these documents are

responsive or provide a total page count. CISA states that given current resources it expects to be

able to review and process 500 pages per month. The parties have conferred regarding CISA’s

proposed processing schedule and have agreed to confer and file a Joint Status Report on

September 13, 2019. In that report, CISA will provide an update on its continuing efforts to

filter out documents—whether because they are duplicates, outside the time frame or otherwise

non-responsive—with the aim of providing a total page count of responsive documents. The

parties agree to a rolling production schedule to begin on September 13, 2019.

       7.      In order to narrow the issues in dispute, CISA has also agreed to conduct a search

for any responses to the two cited Congressional letters (NPPD001792-001973 and

NPPD000760-000761) produced in earlier productions.

       8.      The parties agree to file quarterly status reports afterward with the understanding

that they meet and confer about the status of the rolling production before each quarterly status




                                                  2
            Case 1:17-cv-02047-JEB Document 17 Filed 07/26/19 Page 3 of 3



report and will modify the scope of the production, as necessary, to complete processing of all

responsive records as expeditiously as possible.

       9.      The parties accordingly propose that they file a Joint Status Report on September

13, 2019.


Dated: July 26, 2019                                    Respectfully Submitted,


        MARC ROTENBERG,                                  HASHIM MOOPPAN
        D.C. Bar # 422825                                Deputy Assistant Attorney General
        EPIC President and Executive
        Director                                         MARCIA BERMAN,
                                                         Assistant Branch Director
        /s/Alan Butler
        ALAN BUTLER,                                     /s/ Marcia Sowles
        D.C. Bar # 1012128                               MARCIA SOWLES,
        Senior Counsel                                   DC Bar # 369455
        ELECTRONIC PRIVACY                               Senior Trial Counsel
        INFORMATION CENTER                               U.S. Department of Justice
        1718 Connecticut Avenue, N.W.                    1100 L. Street, N.W.
        Suite 200                                        Room 11028
        Washington, D.C. 20009                           Washington, D.C. 20530
        (202) 483-1140 (telephone)                       Telephone: (202) 514-4960
        (202) 483-1248 (facsimile)                       Fax: (202) 616-8470
                                                         E-mail: marcia.sowles@usdoj.gov
        Counsel for Plaintiff
                                                         Counsel for Defendant




                                                   3
